Citation Nr: 1518480	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include on a secondary basis to a service-connected right knee disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.

In July 2010, the Board reopened the Veteran's claim of service connection for a left knee disability and remanded for further development.  This matter was remanded again in September 2013.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability did not manifest in service, is not otherwise related to service, and was not caused or permanently worsened by a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2006 and June 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The December 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with all assistance provisions of VCAA with regard to the issues on appeal, to include substantial compliance with the Board remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His service treatment records and identified post-service treatment records have been associated with the VBMS and Virtual VA folders.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded a VA examination in October 2010 and additional VA opinions were proffered in October 2013 based on review of the record.  Such examination reports will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran seeks service connection for a left knee disability, to include on a secondary basis to a service-connected right knee disability.  Service connection is in effect for post-operative, right knee disability, rated 10 percent disabling, effective March 29, 1972.  

The Board notes that service treatment records reflect notations of bilateral chondromalacia and bilateral subpatellar crepitation.  See 09/09/2014 VBMS entry, STR-Medical.  

A December 1986 letter from a private physician reflects that the Veteran had a Bakers Cyst of the right knee and also had internal derangement of the right knee.  He walked with a marked limp and reported problems with his right knee.  He reported having to put pressure on his left hip and left knee and complained of pain and disability with the left hip and knee.  The examiner noted that the Veteran walked with a marked limp and had marked restriction, including restriction of internal and external rotation.  The physician stated that he has disability of his right knee due to an old injury which also caused injury with his left hip and left knee.  See 04/29/1992 VBMS entry, Third Party Correspondence.

An October 1989 VA examination report reflects a leg length discrepancy, specifically 38 inches right leg and 38 3/4 inches left leg from umbilicus to medial malleolus length.  The examiner diagnosed congenital leg length inequality (left longer).  See 11/15/1989 VBMS entry, VA examination.  

A June 1993 VA examination report reflects a diagnosis of bone involvement within the knee joints as a result of injury that occurred in service in 1962.  See 07/26/1993 VBMS entry, VA examination.  

An April 1997 VA examination reflects the Veteran's complaints of diffuse left knee pain which is constant.  He denied any giving way or swelling in the left knee and did not complain of any mechanical symptoms of the knee.  He also reported problems with his left hip, and claimed these conditions were due to favoring his right knee.  X-ray of the left knee showed very mild degenerative changes consisting of osteophyte formation in the patellofemoral joint with mild loss of articular cartilage in the lateral facet of the patellofemoral joint, and mild loss of articular cartilage in the lateral compartment of the knee.  The examiner commented that he has patellofemoral pain syndrome with minimal degenerative changes associated with the left lower extremity which is a common problem and as likely as not to be unassociated with his right lower extremity problems.  See 04/25/1997 VBMS entry, VA examination at 6.  

A February 2001 VA examination report reflects objective findings of a "largely normal" left knee and hip, albeit with some pain on rotation at the left hip.  The left knee appeared to be normal on examination.  See 02/12/2001 VBMS entry, VA 21-2507a Request for Physical Examination.  

A September 2006 VA report reflects an opinion from a VA physician that the Veteran developed left knee pain and stiffness, resulting in limited activities of daily living.  The physician stated that his service-related right knee condition had resulted in overuse of the left knee and premature wear and tear.  See 09/15/2006 VBMS entry, Medical Treatment Record - Government Facility.

A November 2006 VA orthopedic surgery consult entry reflects that the Veteran complained of left knee pain and swelling.  It was noted that he always favored the right leg due to a previous nerve injury, possibly causing more stress on his left knee.  The impression was left knee degenerative joint disease; likely degenerative meniscal tear.  See 02/21/2007 VBMS entry, Medical Treatment Record - Government Facility at 90.  

In April 2007, the Veteran underwent a VA examination wherein he reported that due to his altered gait mechanics of his right lower extremity he had developed left knee and left hip pain.  Upon examination, the examiner opined that his early patellofemoral arthritis of the left knee is not caused by or a result of trauma while in service but most likely caused by or a result of a normal aging process of a 62-year old.  The examiner also opined that his early degenerative arthritis of his left knee are neither adjunct nor aggravated by his service-connected right knee and common tibial nerve injury.  See 04/03/2007 VBMS entry, VA 21-2507a Request for Physical Examination.

In August 2007, the VA examiner proffered an addendum opinion that the early patellofemoral arthritis of his left knee was not caused by or a result of trauma while in service but is most likely caused by or a result of a normal gaining process seen in a 62-year old individual.  The early degenerative changes of his left knee were not inconsistent with a 62-year old individual.  See 08/04/2007 VBMS entry, VA 21-2507a Request for Physical Examination.

As detailed in the July 2010 Remand, although the above opinions were proffered as to the extent and origin of the Veteran's left knee symptoms, none of the opinions reflected review of all the pertinent medical evidence or discussed direct, secondary, and aggravational theories of entitlement.  The U.S. Court of Appeals for Veterans Claims (Court) has held that medical examination reports must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It was observed that the April 2007 VA examiner did not discuss the 1989 diagnosis of a congenital leg length difference or address the possibility that an in-service injury had aggravated a pre-existing condition.  Moreover, the April 2007 VA examination report states that "service medical records (were) silent for significant report to sick call for a left knee...injury."  While true, such statement failed to acknowledge the two in-service diagnoses pertaining to the left knee and thus called into question whether the opinion offered by the examiner was predicated on a clear understanding of the facts in this case.  Thus, further development was ordered.  

In October 2010, the Veteran underwent a VA examination.  See 10/14/2010 VBMS entry, VA examination.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The examiner stated that the service medical records documented reports to sick call for right knee pain but were silent for left knee injury or treatment.  The Veteran reported developing left knee pain over the last 10 years without any specific mechanism of injury.  The Veteran attributed this to the way he walks as a result of his right knee condition.  Upon examination, the examiner diagnosed bilateral osteoarthritis knee.  The examiner opined that the Veteran's osteoarthritis of the left knee was not permanently aggravated by a right knee injury.  The examiner stated that the Veteran's left knee osteoarthritis was an expected normal aging outcome that is neither adjunct nor aggravated by his right knee condition.  The Veteran's x-rays and physical examination were consistent with aging expectations in a 66-year old individual.  

Such examination report did not address the in-service diagnoses nor any pre-existing left knee condition, thus further development was ordered.  

In October 2013, a VA examiner reviewed the claims folder and proffered opinions.  See 11/25/2013 VBMS entry, C&P Exam.  The examiner opined that there was no clear and unmistakable evidence that a left knee disorder preexisted service.  The examiner noted that the records made no mention of a preexisting left knee condition.  The Veteran was seen on a number of occasions during service for right knee complaints secondary to a fall during service but there was no mention of a preexisting left knee condition.  

With regard to the in-service diagnoses of subpatellar crepitation and chondromalacia of the bilateral knees and 1989 diagnosis of a congenital leg length discrepancy, the examiner noted that subpatellar crepitation is not a medical diagnosis, it is an examination finding that may or may not resolve with rest and appropriate treatment.  Likewise, chondromalacia patella is a finding of inflammation on the underside of the patella which may resolve with appropriate treatment, and not in and of itself a chronic disability.  

The examiner stated that it appeared that the symptom of left knee subpatellar crepitation and chondromalacia resolved with appropriate treatment, as evidenced by medical examination and radiographic report in March 1966 which is silent for knee complaints.  The examiner referenced a comment on the radiographic study with regard to the right knee suggesting that the condition preexisted military service, but the report is silent with regard to either symptoms or chronic disability related to the left knee.  

With regard to the question of a congenital leg length discrepancy that may have been diagnosed in 1989, current leg length scanogram in August 2010 revealed right leg length of 85.1 cm and left leg length of 85.6 cm, which is well within normal limits.  This examiner discussed the radiographic findings with the current radiologist, who reviewed the study, as the original reading radiologist has subsequently retired.  No congenital leg length discrepancy was found.  

Additionally, per the October 2013 examiner, there is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  In order for this type of gait to have an impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period of time - years.  A temporary abnormality in gait, e.g. a limp over a relatively short period of time of weeks or months is unlikely to have any effect on the opposite leg.  The use of a cast, cane, and crutches is also unlikely to have any major impact on the stress borne by the uninjured limb.  Increased body weight (obesity) does, however, have a detrimental effect on both lower extremities and magnifies all of the previously described risk factors.  

With regard to the December 1986 private opinion reporting that the Veteran walked with a marked limp from right knee pain which caused injury to the left knee and hip, the VA examiner was unable to comment on its validity as no medical literature was cited for reference.  Without such reference, the opinion remained his or her personal, professional opinion.

Initially, with regard to the question of whether the Veteran had a left knee disability that preexisted service, such inquiry was raised based on an October 1989 entry noting a leg length discrepancy and a congenital leg length inequality.  A June 1961 Report of Medical Examination conducted for enlistment purposes does not reflect a congenital disability pertaining to the left lower extremity nor any left leg disability.  See 09/09/2014 VBMS entry, STR-Medical-Photocopy at 5.  Thus, the Veteran is presumed sound upon entry into active service.  The Board finds that the evidence does not clearly and unmistakably establish that a left leg/knee disability existed prior to service.  As detailed above, the October 2013 VA examiner found no mention of a preexisting left knee condition in the records and found no congenital leg length discrepancy on further radiographic testing.  As detailed, despite a .5 cm difference in leg length, the examiner found this was well within normal limits.  Thus, the Board finds that the presumption of soundness is not rebutted and the Veteran did not have a left leg/knee condition that preexisted service.  

With regard to whether the Veteran's currently diagnosed left knee condition is due to active service, as detailed, the service records do contain notations of bilateral chondromalacia and bilateral subpatellar crepitation.  However, as explained by the October 2013 VA examiner, subpatellar crepitation and chondromalacia patella are not medical diagnoses, rather they are conditions which may resolve with appropriate treatment and rest.  The October 2013 VA examiner concluded that his in-service symptoms appear to have resolved as evidenced by a March 1966 examination and radiographic report.  Such findings by the VA examiner thus results in a finding that the Veteran's current left knee disability did not manifest in service.

With regard to whether a current left knee disability was due to or aggravated by the service-connected right knee disability, the October 2013 VA examiner opined that the Veteran's left knee disability is not due to or aggravated by his right knee condition.  As explained by the examiner, there is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  

The Board finds that the October 2013 VA examiner's opinion is the most probative of record as it is based on a review of the evidence and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a current left knee disability that is at least as likely as not related to service or due to or aggravated by a service-connected disability.  While the Board has given consideration to the other opinions of record which suggest a link between his right knee and left knee disability due to an altered gait, such opinions were not proffered based on review of the entirety of the record and thus are entitled to less probative weight.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current left knee disability is due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the statements from physicians and lay contentions of the Veteran as to his left knee symptoms, a medical opinion was sought based on a review of the entire medical record, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

While arthritis is a chronic disease subject to special provisions, there is no evidence of arthritis within one year of active service and the evidence does not disclose continuity of symptomatology.  Therefore, service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307 , 3.309.

In conclusion, the most probative evidence is against a link between current left knee disability, and a disease or injury in service, or a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

In a February 2014 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective June 3, 2013.  In a June 2014 submission, the Veteran expressed disagreement with the disability rating assigned.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


